Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to the Application request filed on 03/19/2021.  Claims 1-15 were pending. Claims 1-15 are rejected.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 08/18/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.2.	Claims 1, 4-6, 9-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Akgun et al. (“Akgun“, US 7,145,887 B1) in view of Baten et al.,  (“Baten”, US 8,433,050 B1). 

Regarding Claim 1, Akgun discloses 
determining a bit rate at which to deliver a packet stream over a network link:
(a) an origin device transmitting over the network link unsolicited data packets to a destination device (Akgun, FIG.3, backbone network 12, CPE 14, cable television infrastructure 16, head-end 18, cable modem (“CM”) 28, cable modem termination system ("CMTS") 30, col. 11, lines 52 – col. 12, lines 22: the cable television infrastructure 16 includes a head-end 18 that is connected to the backbone network 12. The head-end 18 includes a CMTS 30 provides a network side interface to wide area network 12 and a radio frequency interface between the CMTS 30 and the CM 28.  Akgun, col. 25, lines 10-54: a CMTS 30 uses Unsolicited Grant Services (UGS) in order to create a Constant Bit Rate (CBR) (“initial bit rate”) service flow between the CMTS 30 and CM 28), and 
(b) (Akgun, col. 3, lines 18-39: The TCP host that sends the packet keeps track of the acknowledgments (ACKs) it is receiving and if it detects that there are one or more packets which were not acknowledged by the receiving host, the sending host re-transmits these packets. TCP guarantees zero packet loss during the data exchange, and depending on the implementation, TCP hosts may ACK every packet they receive).  
	However, Akgun does not disclose 
a non-transitory computer-readable storage medium storing one or more sequences of instructions, which when executed by one or more processors, cause: 
determining a bit rate at which to deliver a packet stream over a network link:
(a) an origin device transmitting over the network link
 (b) the origin device determining whether the network link supports delivering a second packet stream in lieu of said first packet stream, wherein said second packet stream is encoded at a new bit rate, higher than said initial bit rate, 
Baten discloses disclose 
a non-transitory computer-readable storage medium storing one or more sequences of instructions, which when executed by one or more processors, cause (Baten, claim 4: non-transitory computer readable medium comprising processor executable instructions to perform the steps of): 
determining a bit rate at which to deliver a packet stream over a network link:
(a) an origin device transmitting over the network link(Baten, col. 11, lines 32-36: originating an encoded packet to participate a conference; col. 4, lines 7-16: the conference signal summation is performed at the highest sample rate and bandwidth of all encoded signals that are terminated on a conference bridge. The highest bit rate/bandwidth signal is the normalized signal. All received encoded signals from voice endpoints are decoded at the bridge and, if necessary, converted to the normalized signal by up-sampling), and 
(b) the origin device determining whether the network link supports delivering a second packet stream in lieu of said first packet stream, wherein said second packet stream is encoded at a new bit rate, higher than said initial bit rate, (Baten, col. 12, lines 4-7: the summed signal is delivered to each respective endpoint (“origin device”). In order to send the signal back to each endpoint the normalized summed signal must be reformatted for the codec that a particular endpoint is using. Therefore, combined Baten, col. 4, lines 7-16, col. 12, lines 4-7 teaches or suggests the origin device sending the second packet stream that is encoding in normalized bit rate/bandwidth signal in response to the receiving summed signal, and combined Akgun, col. 3, lines 18-39-Baten, col. 4, lines 7-16, col. 12, lines 4-7 teaches or suggests the encoded bit rate/bandwidth is adjusted based on an amount of retransmission the packets in order to guarantee zero packet loss during the data exchange).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “optimizing teleconference quality” of Baten into the invention of Akgun. The suggestion/motivation would have been to improve teleconferencing application involves summing and forwarding normalized signals in a data over cable environment (Baten, Abstract, FIG.5, col. 11, lines 15 to col. 12, lines 28).

Regarding Claim 4, Akgun-Baten discloses the non-transitory computer-readable storage medium of Claim 1, wherein said origin device and said destination device both execute video conference software, and wherein said video conference software determines, for said destination device, the new bit rate, and wherein the new bit rate is employed by said video conference software in transmitting video streams over said network link to said destination device (Baten, col. 4, lines 7-16: the conference signal summation is performed at the highest sample rate and bandwidth of all encoded signals that are terminated on a conference bridge. Baten, col. 13, lines 5-6: the summed signal will be formatted such that the higher quality codec may be used).  

Regarding Claim 5, Akgun-Baten discloses the non-transitory computer-readable storage medium of Claim 1, wherein said first packet stream is transmitted using one or more of Transmission Control Protocol (TCP) and User Datagram Protocol (UDP) (Akgun, FIG.4, UDP/TCP 60, col. 12, lines 62 - col. 13, lines 6, col. 14, lines 5-14: UDP/TCP layer lies in the transport layer of cable modem protocol stack).  

Regarding Claim 6, Akgun discloses an apparatus for determining a bit rate at which to deliver a packet stream over a network link, comprising: 
an origin device transmitting over the network link unsolicited data packets to a destination device (Akgun, FIG.3, wide area network 12, backbone network 12, CPE 14, cable television infrastructure 16, head-end 18, cable modem (“CM”) 28, cable modem termination system ("CMTS") 30, col. 11, lines 52 – col. 12, lines 22: the cable television infrastructure 16 includes a head-end 18 that is connected to the backbone network 12. The head-end 18 includes a CMTS 30 provides a network side interface to wide area network 12 and a radio frequency interface between the CMTS 30 and the CM 28.  col. 25, lines 10-54: a CMTS 30 uses Unsolicited Grant Services (UGS) in order to create a Constant Bit Rate (CBR) (“initial bit rate”) service flow between the CMTS 30 and CM 28), and 
(Akgun, col. 3, lines 18-39: The TCP host that sends the packet keeps track of the acknowledgments (ACKs) it is receiving and if it detects that there are one or more packets which were not acknowledged by the receiving host, the sending host re-transmits these packets. TCP guarantees zero packet loss during the data exchange, and depending on the implementation, TCP hosts may ACK every packet they receive).  
However, Akgun does not disclose
an apparatus for determining a bit rate at which to deliver a packet stream over a network link, comprising: 
one or more processors; and one or more non-transitory computer-readable storage mediums storing one or more sequences of instructions, which when executed, cause: 
an origin device transmitting over the network link
the origin device determining whether the network link supports delivering a second packet stream in lieu of said first packet stream, wherein said second packet stream is encoded at a new bit rate, higher than said initial bit rate, 
Baten discloses 
an apparatus for determining a bit rate at which to deliver a packet stream over a network link, comprising: 
one or more processors; and one or more non-transitory computer-readable storage mediums storing one or more sequences of instructions, which when executed, cause (Baten, claim 4: non-transitory computer readable medium comprising processor executable instructions to perform the steps of): 
an origin device transmitting (Baten, col. 11, lines 32-36: originating an encoded packet to participate a conference; col. 4, lines 7-16: the conference signal summation is performed at the highest sample rate and bandwidth of all encoded signals that are terminated on a conference bridge. The highest bit rate/bandwidth signal is the normalized signal. All received encoded signals from voice endpoints are decoded at the bridge and, if necessary, converted to the normalized signal by up-sampling), and 
the origin device determining whether the network link supports delivering a second packet stream in lieu of said first packet stream, wherein said second packet stream is encoded at a new bit rate, higher than said initial bit rate, (Baten, col. 12, lines 4-7: the summed signal is delivered to each respective endpoint (“origin device”). In order to send the signal back to each endpoint the normalized summed signal must be reformatted for the codec that a particular endpoint is using. Therefore, combined Baten col. 4, lines 7-16, col. 12, lines 4-7 teaches or suggests the origin device sending the second packet stream that is encoding in normalized bit rate/bandwidth signal in response to the receiving summed signal. Furthermore, combined Akgun, col. 3, lines 18-39-Baten, col. 4, lines 7-16, col. 12, lines 4-7 teaches or suggests the encoded bit rate/bandwidth is adjusted based on an amount of retransmission the packets in order to guarantee zero packet loss during the data exchange).  

Regarding Claim 9, Akgun-Baten discloses the apparatus of Claim 6, wherein said origin device and said destination device both execute video conference software, and wherein said video conference software determines, for said destination device, the new bit rate, and wherein the new bit rate is employed by said video conference software in transmitting video streams over said network link to said destination device (Baten, col. 4, lines 7-16: the conference signal summation is performed at the highest sample rate and bandwidth of all encoded signals that are terminated on a conference bridge. Baten, col. 13, lines 5-6: the summed signal will be formatted such that the higher quality codec may be used).  

Regarding Claim 10, Akgun-Baten discloses the apparatus of Claim 6, wherein said first packet stream is transmitted using one or more of Transmission Control Protocol (TCP) and User Datagram Protocol (UDP) (Akgun, FIG.4, UDP/TCP 60, col. 12, lines 62 - col. 13, lines 6, col. 14, lines 5-14: UDP/TCP layer lies in the transport layer of cable modem protocol stack).  

Regarding Claim 11, Akgun discloses a method for determining a bit rate at which to deliver a packet stream over a network link, comprising: 
an origin device transmitting over the network link unsolicited data packets to a destination device (Akgun, FIG.3, backbone network 12, CPE 14, cable television infrastructure 16, head-end 18, cable modem (“CM) 28, cable modem termination system ("CMTS") 30, col. 11, lines 52 – col. 12, lines 22: the cable television infrastructure 16 includes a head-end 18 that is connected to the backbone network 12. The head-end 18 includes a CMTS 30 provides a network side interface to wide area network 12 and a radio frequency interface between the CMTS 30 and the CM 28. col. 25, lines 10-54: a CMTS 30 uses Unsolicited Grant Services (UGS) in order to create a Constant Bit Rate (CBR) (“initial bit rate”) service flow between the CMTS 30 and CM 28), and 
(Akgun, col. 3, lines 18-39: The TCP host that sends the packet keeps track of the acknowledgments (ACKs) it is receiving and if it detects that there are one or more packets which were not acknowledged by the receiving host, the sending host re-transmits these packets. TCP guarantees zero packet loss during the data exchange, and depending on the implementation, TCP hosts may ACK every packet they receive).  

Regarding Claim 14, Akgun-Baten discloses the method of Claim 11, wherein said origin device and said destination device both execute video conference software, and wherein said video conference software determines, for said destination device, the new bit rate, and wherein the new bit rate is employed by said video conference software in transmitting video streams over said network link to said destination device (Baten, col. 4, lines 7-16: the conference signal summation is performed at the highest sample rate and bandwidth of all encoded signals that are terminated on a conference bridge. Baten, col. 13, lines 5-6: the summed signal will be formatted such that the higher quality codec may be used).  

Regarding Claim 15, Akgun-Baten discloses the method of Claim 11, wherein said first packet stream is transmitted using one or more of Transmission Control Protocol (TCP) and User Datagram Protocol (UDP) (Akgun, FIG.4, UDP/TCP 60, col. 12, lines 62 - col. 13, lines 6, col. 14, lines 5-14: UDP/TCP layer lies in the transport layer of cable modem protocol stack).  

4.3.	Claims 2-3, 7-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Akgun et al. (“Akgun“, US 7,145,887 B1) in view of Baten et al.,  (“Baten”, US 8,433,050 B1) as applied to claim 1, and further in view of Breuil et al. (“Breuil”, US 2018/0338168 A1). 

Regarding Claim 2, Akgun-Baten discloses the non-transitory computer-readable storage medium of Claim 1 as set forth above, wherein said origin device is a Akgun, FIG.3, col. 11, lines 52 – col. 12, lines 22: the origin device is a node 10 of network 12 and destination device is CM 28).  
However, Akgun-Baten does not disclose
said origin device is a content delivery network (CDN) edge node.
Breuil discloses
said origin device is a content delivery network (CDN) edge node (Breuil, FIG.1, content delivery network (CDN) 120, content delivery edge server 116, , [0026]: the origin device is  content delivery network edge node 116).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “content delivery network” of Breuil into the invention of Akgun-Baten. The suggestion/motivation would have been to utilize an internet protocol video delivery network based on adaptive streaming techniques in order to provide many advantages over traditional cable delivery systems (Breuil, [0002], FIG.1, [0026]).

Regarding Claim 3, Akgun-Baten discloses the non-transitory computer-readable storage medium of Claim 1 as set forth above, wherein said origin device operates at a cable headend, and wherein said destination device is a (Akgun, FIG.3, computer 10, col. 11, lines 52 – col. 12, lines 22: origin device CMTS 30 operates at a cable head-end 18, destination device is a node 10 of network 12).  
However, Akgun-Baten does not disclose
said destination device is a content delivery network (CDN) edge node.
Breuil discloses
said destination device is a content delivery network (CDN) edge node (Breuil, FIG.1, content delivery network (CDN) 120, content delivery edge server 116, , [0026]: the origin device is  content delivery network (CDN) 120 edge node 116).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “content delivery network” of Breuil into the invention of Akgun-Baten. The suggestion/motivation would have been to utilize an internet protocol video delivery network based on adaptive streaming techniques in order to provide many advantages over traditional cable delivery systems (Breuil, [0002], FIG.1, [0026]).

Regarding Claim 7, Akgun-Baten discloses the apparatus of Claim 6 as set forth above, wherein said origin device is a (Akgun, FIG.3, col. 11, lines 52 – col. 12, lines 22: the origin device is a node 10 of network 12 and destination device is CM 28).  
However, Akgun-Baten does not disclose
wherein said origin device is a content delivery network (CDN) edge node
Breuil discloses
wherein said origin device is a content delivery network (CDN) edge node (Breuil, FIG.1, content delivery network (CDN) 120, content delivery edge server 116, , [0026]: the origin device is  content delivery network (CDN) 120 edge node 116).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “content delivery network” of Breuil into the invention of Akgun-Baten. The suggestion/motivation would have been to utilize an internet protocol video delivery network based on adaptive streaming techniques in order to provide many advantages over traditional cable delivery systems (Breuil, [0002], FIG.1, [0026]).

Regarding Claim 8, Akgun-Baten discloses the apparatus of Claim 6 as set forth above, wherein said origin device operates at a cable headend, and wherein said destination device is a (Akgun, FIG.3, computer 10, col. 11, lines 52 – col. 12, lines 22: origin device CMTS 30 operates at a cable head-end 18, destination device is a node 10 of network 12).
  However, Akgun-Baten does not disclose
said destination device is a content delivery network (CDN) edge node.
Breuil discloses
said destination device is a content delivery network (CDN) edge node (Breuil, FIG.1, content delivery network (CDN) 120, content delivery edge server 116, , [0026]: the origin device is  content delivery network (CDN) 120 edge node 116).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “content delivery network” of Breuil into the invention of Akgun-Baten. The suggestion/motivation would have been to utilize an internet protocol video delivery network based on adaptive streaming techniques in order to provide many advantages over traditional cable delivery systems (Breuil, [0002], FIG.1, [0026]).

Regarding Claim 12, Akgun-Baten discloses the method of Claim 11 as set forth above, wherein said origin device is a (Akgun, FIG.3, col. 11, lines 52 – col. 12, lines 22: the origin device is a node 10 of network 12 and destination device is CM 28).  
However, Akgun-Baten does not disclose
said origin device is a content delivery network (CDN) edge node.
Breuil discloses
said origin device is a content delivery network (CDN) edge node (Breuil, FIG.1, content delivery network (CDN) 120, content delivery edge server 116, , [0026]: the origin device is  content delivery network edge node 116).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “content delivery network” of Breuil into the invention of Akgun-Baten. The suggestion/motivation would have been to utilize an internet protocol video delivery network based on adaptive streaming techniques in order to provide many advantages over traditional cable delivery systems (Breuil, [0002], FIG.1, [0026]).

Regarding Claim 13, Akgun-Baten discloses the method of Claim 11 as set forth above, wherein said origin device operates at a cable headend, and wherein said destination device is a (Akgun, FIG.3, computer 10, col. 11, lines 52 – col. 12, lines 22: origin device CMTS 30 operates at a cable head-end 18, destination device is a node 10 of network 12).  
However, Akgun-Baten does not disclose
said destination device is a content delivery network (CDN) edge node.
Breuil discloses
said destination device is a content delivery network (CDN) edge node (Breuil, FIG.1, content delivery network (CDN) 120, content delivery edge server 116, , [0026]: the origin device is  content delivery network (CDN) 120 edge node 116).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “content delivery network” of Breuil into the invention of Akgun-Baten. The suggestion/motivation would have been to utilize an internet protocol video delivery network based on adaptive streaming techniques in order to provide many advantages over traditional cable delivery systems (Breuil, [0002], FIG.1, [0026]).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Jin et al., US 2016/0072578 A1, Method For Interference Detection And Avoidance In Telecommunication Network, Involves Designating Collision Groups For Each Multiple Cable Modems And Scheduling Upstream Transmissions By Multiple Cable Modems, [0018-19]

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446
/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446